                                                                                            FILED
                                                                                   2019 Nov-21 AM 10:06
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

EARNEST J. FILES, JR.,                    )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No. 2:18-cv-01049-CLS-HNJ
                                          )
JEFFERSON DUNN, et al.,                   )
                                          )
      Defendants.                         )

                           MEMORANDUM OPINION
      The Magistrate Judge filed a report on October 30, 2019, recommending

pursuant to 28 U.S.C. § 1915A(b)(1) that this court dismiss this action without

prejudice for the plaintiff’s failure to state a claim upon which relief can be

granted. Doc. no. 9. The Magistrate Judge further recommended pursuant to 28

U.S.C. § 1367(c)(3) that this court dismiss the plaintiff’s state law claims without

prejudice. Id. Although the Magistrate Judge advised the plaintiff of his right to

file specific written objections within fourteen (14) days, no objections have been

received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

Magistrate Judge’s report, and ACCEPTS his recommendation. Therefore, in

accordance with 28 U.S.C. § 1915A(b)(1), this action is due to be dismissed

without prejudice for the plaintiff’s failure to state a claim upon which relief can be
granted. The plaintiff’s state law claims are due to be dismissed pursuant to 28

U.S.C. § 1367(c)(3).

      A Final Judgment will be entered.

      DONE and ORDERED this the 21st day of November, 2019.




                                              United States District Judge




                                          2
